DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 
Status of Claims
Claims 8-13 were rejected in Office Action mailed on 02/18/2021.
Applicant filed a response, amended claim 11 and added claims 21-22.
Claims 1-22 are currently pending in the application, of claims 1-7 and 14-20 are withdrawn from consideration.
The merits of claims 8-13 and 21-22 are addressed below. 

Claim Objections
Claim 9 is objected to because of the following informalities: 
.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (U.S. Patent Application Publication 2020/0373548), and further in view of Inoue et al. (U.S. Patent Application Publication 2018/0026256) and Ito (U.S. Patent Application Publication 2012/0202107).
Regarding claim 8, Kozuki teaches a battery feedthrough (i.e., electrical connection portion) (as shown in figure 9) (paragraph [0045]) comprising:
a rivet (61) comprising a planar head at an end, a shank extending therefrom, and a deformable tail at an opposite end (as shown in figure 9) (paragraph [0045]), the rivet formed of a conductive material (i.e., the positive electrode collector 40 which includes the rivet is made of aluminum) (paragraph [0039]) (as shown in figure 8-9);
an outer gasket (i.e., hollow disk-shaped insulator) (62) disposed adjacent to the planar head of the rivet (61), the outer gasket formed of an insulating material (i.e., outer gasket is 
an inner gasket (64) (i.e., insulator), the gasket formed of an insulating material (i.e., inner gasket is referred as an insulator implying is formed of an insulating material) (paragraph [0045]) comprising an opening, a recessed area, an insulator mating surface, and an anti-rotation protrusion surface (as shown in figure 9) (paragraph [0045])
a terminal (18) disposed in the recessed area of the inner gasket (as shown in figure 9) (paragraph [0045]), the terminal comprising an opening for receiving the shank of the rivet and a notch for engaging the anti-rotation protrusion of the inner gasket (as shown in figure 9) (paragraph [0045]-[0046]); and
an insulator (60) (i.e., insulating cover), the insulating formed of an insulating material (i..e., the insulator is referred as insulating cover implying is formed of an insulating material). As to the limitation “supported by the insulator mating surface”, Kozuki teaches the rivet 61, insulator 62, insulator 60, the insulator 64 and the terminal 18 are integrated with each other (paragraph [0046]) suggesting the insulator is supported or match the surface of the insulator 64 (corresponds to inner gasket).  Nonetheless, additional guidance is provided below.
Ito, directed to an electric storage device (abstract), teaches a feedthrough (i.e., terminal assembly) (paragraph [0078]) (see figure 7 and 9) having an inner gasket (51) and an insulator (i.e., inner gasket) (14) supported by an inner gasket mating surface (as shown in figures 9) (paragraphs [0077]-[0078]). Ito teaches this configuration maintains elasticity, heat resistance, corrosion resistance and airtightness and allows the components to be properly fixed (paragraph [0077]-[0078]). 


    PNG
    media_image1.png
    591
    603
    media_image1.png
    Greyscale

Kozuki does not explicitly articulate the specifics of the inner gasket disposed on the collar of the outer gasket and having an opening for receiving the collar however, as indicated above, Kozuki teaches the teaches the rivet 61, insulator 62, insulator 60, the insulator 64 and the terminal 18 are integrated with each other (paragraph [0046]). In addition, Kozuki teaches the rivet 61 is electrically connected to the terminal 18 (paragraph [0046]). It would be obvious to a skilled artisan to make a connection between the inner gasket and the outer gasket in order to properly have all components integrated and effectively make electrical connection 
Kosuki does not explicitly teach the particulars of the terminal formed of a conductive material. Nonetheless, battery terminals are commonly known to connect a load or charge which would require being formed of a conductive material or being conductive. Nonetheless, additional guidance is provided below.
Inoue, directed to a battery (abstract), discloses the use of a terminal in a battery element formed of a conductive material such as copper or aluminum preferable because it is highly conductive and inexpensive (paragraph [0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kosuki to be formed of a conductive material such as copper or aluminum as taught by Inoue as it is preferable because is highly conductive and inexpensive. 
Regarding claims 21-22, as indicated above Kozuki teaches the feedthrough having a rivet with a planar head and an insulator. As to the configuration of each of the planar head of the rivet and the insulator, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed feedthrough (see MPEP 2114(I)). It is submitted that the feedthrough of Kuzoki possess the requisite claimed structure (i.e., a rivet with a planar head, .  
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (U.S. Patent Application Publication 2020/0373548) and Inoue et al. (U.S. Patent Application Publication 2018/0026256) as applied to claim 8 above, and further in view of Hansford et al. (U.S. Patent Application Publication 2007/0090788).
Regarding claim 10-11, Kozuki teaches the battery feedthrough as described above in claim 8. 
Kozuki not disclose the particulars of the inner gasket composed of a pigmented polymer and the insulator composed of a transparent polymer.
However Okamoto teaches some components of the battery feedthrough (i.e., outer gasket 11, terminal retainer 8, plastic plate 10) (paragraph [0052]) are made of plastic polymers (i.e. plastic resin) with insulating and seal functions (paragraphs [0053]-[0054]). As to the particulars of the pigmented polymer and transparent polymer, since the prior art teaches identical chemical structure (i.e., polymers), absent unexpected results or criticality of the polymers being pigmented or transparent, such would be apparent to a skilled artisan as a base of choice for instance, for aesthetic purposes or to distinguish between each of the components. As such, it would have been obvious to a skilled artisan to modify the battery feedthrough of Jang to include the inner gasket and the insulator made of a polymer as taught by Okomoto in order to provide sealing and insulation properties in the respective components or specific location in the battery feedthrough.  However, with regards to the polymer being pigmented or transparent, additional guidance is provided below.

Hansford, directed to a battery (i.e., rechargeable battery), teaches the use of plastic polymers (i.e., polyphenylsulfone plastic) is known in battery structures (paragraph [0053]). Such plastic polymers can be selected, for aesthetic reasons, to be pigmented or transparent (paragraph [0053]). Further, Hansford teaches the polymers are laser welded to secure components of the battery (i.e., lid, housing) and the wavelength at which the components are welded is 980 nanometers (paragraph [0053], [0066]) which falls within the claimed range. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang and have the insulator to be welded to a mating surface of the inner gasket through laser transmission as taught by Hansford in order to effectively secure the components to each other and moreover, as the pigmented polymer in particular effectively absorbs energy for the welding operation at the specified wavelength (paragraph [0066]).        
Regarding claim 12-13, Kosuki teaches the battery feedthrough as described above in claim 8 but does not teach the polymers comprising perfluoroalkoxy (PFA). However, Okamoto teaches the polymer comprises PFA as it provides good insulating and sealing functions (paragraph [0022], [0052]-[0054], [0061]). A such, a skilled artisan could appreciate using the inner gasket and insulator of Jang made of PFA as such polymer material provides good insulating and sealing functions. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. After further consideration of the prior art, it is submitted that the particular order of components as recited in the instant claim (i.e., claim 9) in combination with the different parts of the feedthrough as recited in claim 8 is not taught or suggested by the prior art. 

Response to Arguments
Applicant arguments have been considered but are moot. A new ground of rejection in view of Ito is presented in this Office Action and all the limitations have been fully addressed above.  
Examiner appreciates the corrections to the drawings therefore, the previous objection to the drawings is withdrawn. In addition, in response to the amendment to claim 11, the previous objection to claim 11 is withdrawn. Moreover, Examiner appreciates the clarification with regards to the previous rejection of claims 8-13 under 112(a). As such, the previous rejection of claims 8-13 under 112(a) is withdrawn.  
Applicant arguments against the references individually (i.e., Kozuki), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller,  642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merk & Co., 800 F 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully states that each secondary reference is brought in to teach a limitation that the primary reference is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723